IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Charles N. Diefenderfer and              :
Betsy A. Diefenderfer, his wife,         :
                         Appellants      :
                                         :
               v.                        :
                                         :
Palmer Township Board                    :
of Supervisors                           :          No. 2324 C.D. 2014


                                      ORDER


             NOW, December 28, 2015, having considered appellee’s application

for reargument or for rehearing en banc, the application is denied.



                                             _____________________________
                                             DAN PELLEGRINI,
                                             President Judge